Citation Nr: 1504037	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-33 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota



THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for an intestinal disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served in the North Dakota Army National Guard, and he had a period of active duty for training (ACDUTRA) from May 2004 to October 2004 and a period of active duty from August 2005 to December 2006.  His awards and decorations include the Combat Action Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  During the course of the appeal, the claims file was transferred to the RO in Fargo, North Dakota.

In November 2013, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record in the Virtual VA electronic claims file.  The record was held open for 60 days, and a December 2013 VA treatment record with a waiver of initial RO review was submitted and associated with the record.

The Virtual VA and Virtual Benefits Management System (VBMS) electronic claims files contain additional documents pertinent to the present appeal, including VA treatment records dated from August 2008 to July 2012.

The issue of entitlement to service connection for an intestinal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran has COPD that is related to his active duty service.   


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, COPD was incurred in active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran testified at the November 2013 hearing that he first noticed respiratory problems (described as a light cough) while on active duty in Iraq.  He stated that these problems have progressively worsened since his separation from service.

The Veteran's service personnel records show that he served on active duty in Iraq from November 2005 to November 2006 and was awarded the Combat Action Badge.  

In a February 2012 VA Form 21-4138 (Statement in Support of Claim), the Veteran explained that, as a gunner from a Humvee in Iraq, he was exposed to the elements many hours a day, to include explosions and gun fire.  

In his April 2012 notice of disagreement, he stated that, while he was out on daily combat patrols to search for improvised explosive device (IEDs), he did not seek medical attention for what seemed like a simple cough.  When he returned home, the cough slowly worsened.  

In his December 2012 VA Form 9 (Appeal to the Board), the Veteran further explained that he denied having difficulty breathing on the October 2006 post-deployment questionnaire because he only had a light cough which he believed would go away when he returned home.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a respiratory disorder.  A clinical evaluation of his lungs and chest were marked as normal on a May 2003 entrance examination report, and as noted by the Veteran, he denied such symptoms on the October 2006 post-deployment questionnaire.  He also did not report experiencing any respiratory symptomatology on the November 2006 separation health assessment.  

Nevertheless, the Board finds that the Veteran is competent to report symptoms and observations, such as a cough, because this requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the description of his environmental exposures is consistent with the circumstances, conditions, or hardships of his military service, and his lay statements have been consistent throughout the course of the appeal.  

Moreover, the Veteran has been diagnosed with COPD, as noted in the February 2012 VA examination report.  The Board also notes that post-service private treatment records show ongoing complaints and treatment for respiratory symptoms, to include a persistent cough.  In fact, within days of his separation from service, the Veteran was treated for a viral infection of the respiratory passages, bronchitis and bronchospasm, and tonsillitis.  Moreover, an April 2011 record notes the Veteran has had a persistent cough since his service in Iraq in 2006.

The Board does note that a February 2012 VA examiner opined that the Veteran's obstructive lung disease began in July 2011 and is less than likely related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  While it was acknowledged that one would expect some type of symptom onset while in Iraq and exposure to the possible noxious stimuli, the VA examiner explained that the Veteran did not have any respiratory symptoms in Iraq.  

The Board finds that the February 2012 VA medical opinion is inadequate because it is based on an inaccurate factual premise.  As discussed above, the Board has found that the Veteran had environmental exposures in Iraq and experienced symptoms of a cough while in service, yet the February 2012 VA examiner based the opinion on the fact that the Veteran "did not have any respiratory symptoms in Iraq."  Therefore, the Board concludes that this medical opinion has limited probative value.

Significantly, in a December 2013 VA treatment record, a VA physician (board certified pulmonary disease) conducted a thorough physical examination, to include diagnostic testing, and opined that the Veteran "has obstructive lung disease secondary to his exposures in the Asian wars."  It was noted that the Veteran had no history of respiratory illness prior to deployment, had never been a smoker, and that pulmonary function tests (PFTs) are clearly abnormal.  The Board finds that the December 2013 opinion is the most probative evidence regarding a nexus between the Veteran's current COPD and his military service because it is based on an accurate factual history and supported with sufficient rationale.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for COPD is warranted. 


ORDER

Service connection for COPD is granted.


REMAND

In a January 2012 VA Form 21-526b (Supplemental Claim for Compensation), the Veteran requested service connection for "clostridium difficile (intestinal condition)."  Throughout the course of the appeal, post-service treatment records show additional diagnoses of GERD, esophagitis, and gastritis.  While the February 2012 VA examiner provided a nexus opinion between the Veteran's service and diagnosis of clostridium difficile resolved, there is no opinion of record addressing the etiology of any other diagnoses.  Therefore, an additional VA medical opinion is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an intestinal disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain and associate with the claims file all outstanding VA treatment records, to include from the Grand Forks Community Based Outpatient Clinic (CBOC), from July 2012 to the present.  

2.  After associating all additional records with the claims file, the AOJ should obtain an updated medical opinion from the VA examiner who conducted the February 2012 VA examination.  If she is not available or she is unable or unwilling to provide the requested opinion, another appropriate clinician should be asked to provide the updated medical opinion. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

The examiner should identify any intestinal disorders that have been present at any point during the pendency of the appeal, such as clostridium difficile, GERD, esophagitis, and gastritis.  

It should be noted that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim (even if the disorder later resolves).  

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is related to the Veteran's military service.  In so doing, the examiner should consider the Veteran's complaints and treatment for intestinal symptoms within a year of separation from service to the present.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


